Citation Nr: 1612715	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 31, 2014.

2. Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from December 31, 2014. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to October 1987.
 
This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The RO granted an additional increased rating of 70 percent for the Veteran's PTSD in a January 2015 rating decision, effective December 31, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran contends he is entitled to an increased initial rating for his service-connected PTSD. A remand is necessary to obtain additional private treatment records. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). A VA treatment record in September 2011, noted the Veteran was continuing to receive treatment and counseling from a private mental health provider. A private opinion dated July 2008, has been made part of the claims file, but there are no additional private treatment records.  Additionally, VA treatment records in September 2011, noted the Veteran was under the care of a private psychiatrist two years prior. No records from a private psychiatrist have been made part of the claims file. On remand, the Veteran should be asked to identify and authorized the release of any private treatment records, relating to his PTSD. As there are identified outstanding relevant treatment records relating to the Veteran's PTSD, a remand is necessary so appropriate attempts can be made to locate and obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records.

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his PTSD. Specifically, there is an indication that the Veteran continued to undergo private treatment and counseling from 2008 through 2011, and saw a private psychiatrist in 2009.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, the RO/AMC should undertake any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


